Citation Nr: 1033335	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  04-01 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, 
including as secondary to the service-connected right ankle 
disability.

2.  Entitlement to service connection for a right knee disorder, 
including as  secondary to the service-connected right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran had active military service from July 1980 to July 
1984.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The issue of entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected right 
ankle disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A right hip disorder was not present in service and the competent 
and probative evidence of record shows the Veteran does not 
currently have a right hip disorder.


CONCLUSION OF LAW

A right hip disorder was not incurred or aggravated during 
service and is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2009).  VA must 
provide such notice to a claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. 3.159 was amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA provided VCAA required notice in correspondence sent to the 
Veteran in January 2003 and October 2007.  These letters notified 
the Veteran of what evidence was needed to substantiate the 
claim, of VA's responsibilities in obtaining information to 
assist her in completing her claim, and identified her duties in 
obtaining information and evidence to substantiate his claim.  
The October 2007 letter also served to provide notice of the type 
of evidence necessary to establish a disability rating and 
effective date for the claimed disability under consideration, 
pursuant to the recent holding in the Dingess decision.  To the 
extent that the letters did not advise her how to substantiate a 
claim on a direct basis, the statement of the case provided her 
with the criteria for direct service connection and the reasons 
for denying the claim on that basis.  Moreover, although the 
October 2007 letter was sent after the rating decision, this 
timing deficiency was cured by readjudication of the claim in an 
August 2009 supplemental statement of the case (SSOC). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate her claim. 38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's service 
treatment records and VA medical treatment records.  The Veteran 
was also afforded necessary examinations.  The Board remanded 
this matter for additional development in July 2007.  The 
directives of the remand were that the RO should provide the 
Veteran with corrective VCAA notice, obtain VA medical records 
compiled by the Panama City, Florida Outpatient Clinic (OPC), and 
provide the Veteran with a VA examination.  The RO completed 
these actions to the extent possible.  The Panama City, Florida 
OPC indicated in writing that the facility had no records of 
treatment for the Veteran; however, additional VA treatment 
records were obtained from other VA medical centers.  Hence, 
there has been substantial compliance with the July 2007 remand.  
The Veteran was informed that records were not available from 
several VA facilities by way of an October 2008 letter.  See 
38 C.F.R. § 3.159(e).  The Board finds that VA has fulfilled its 
duties to notify and to assist.  

Laws and Regulations

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection is also provided for a disability, which is 
proximately due to, or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310.  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the original 
condition. 38 C.F.R. § 3.310(a).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended in 2006. See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on aggravation 
of a nonservice-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, it 
was made clear in the comments to the regulation that the changes 
were intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection may be 
made.  Allen v. Brown, 7 Vet. App. 439.  This had not been VA's 
practice, which suggests that the recent changes amount to a 
substantial change.  See Allen, 7 Vet. App. at 447-449.  Given 
what appear to be substantive changes, and because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in effect 
before the change as it favors the Veteran.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis 

The Veteran seeks service connection for a right hip problem 
which she believes is related to her service-connected right 
ankle disability.

Service treatment records show that the Veteran incurred a right 
ankle injury during service.  These records do not document 
complaints or treatment for right hip pain.  In a RO rating 
decision issued in January 1992, the Veteran was granted service 
connection for residuals of a fractured right ankle.  

In February 2003, the Veteran was given a VA examination to 
determine whether she had a right hip disorder secondary to her 
service-connected right ankle disability.  After conducting a 
physical examination, the examiner opined that it would be 
surprising if the Veteran's current right hip complaints were 
related to her ankle, but he failed to provide a clinical 
diagnosis for the Veteran's complaint of chronic right hip pain.  
He recommended further workup including a CT (computed tomography 
imaging) scan or MRI (magnetic resonance imaging).  

VA treatment records dated from 2003 to the present show 
complaints of chronic right hip pain but do not reflect a chronic 
right hip disorder.  X-rays of the right hip conducted in October 
2003, December 2003, and August 2005 demonstrated no obvious 
abnormalities radiographically and were reported as normal.  A 
record of an orthopedic consultation in August 2005 shows a 
clinical impression of 'probable synovitis in relation to the 
chronic complaint of right hip pain.'  An MRI of the right hip 
conducted in December 2004 was negative.  

The case was remanded in July 2007 for additional VA outpatient 
treatment records to be obtained and to provide the Veteran with 
a VA examination.  The Veteran was afforded a VA examination in 
August 2009.  The examiner indicated that he had conducted a 
thorough review of the Veteran's claims file and the military 
service and post-service medical records contained therein.  
Following a clinical examination, the examiner indicated that 
there was no objective evidence to support a right hip condition 
at this time and the Veteran's right hip pain has been 
unsubstantiated by physical findings or radiographic examination.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for a right hip condition.  Initially, the Board notes 
that there is no record of injury or chronic disorder involving 
the right hip in service.  There also is no currently diagnosed 
right hip disability.  To constitute a current disability, there 
must be evidence of the claimed condition at the time of the 
claim for benefits.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998).  

The Veteran claimed entitlement to service connection in January 
2003.  There was no evidence of a right hip disability at that 
time, nor has there been evidence of a right hip disability since 
that time, although the record is positive for complaints of 
chronic right hip pain and for clinical impressions of 
arthralgia.  The subjective complaints of right hip pain and 
arthralgia are not supported by objective pathology.  Pain in and 
of itself, without any underlying pathology, is not a disability 
for VA compensation purposes.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.").  

Also, while a clinical impression of probable synovitis was noted 
in August 2005, the Board notes this was not confirmed upon X-ray 
or MRI, and a VA examiner has confirmed that no right hip 
condition currently exists.  It has been held that the probative 
value of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  The examiner's opinion is probative as it was based on a 
physical examination; clinical studies; a review of the claims 
folder; and is consistent with other evidence of record.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In addition to 
opining that the Veteran did not have a right hip condition, the 
examiner further opined that it was less likely than not that the 
Veteran's right hip pain was caused or aggravated by the right 
ankle disability as it was not medically plausible that the right 
ankle could cause her hip complaints.  Based on the evidence, the 
Board finds that the preponderance of the evidence is against 
finding that the Veteran has a current right hip disability that 
is related to service or a service-connected disability.  As 
such, entitlement to service connection for a right hip 
disability is not warranted.  

VA is statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  The doctrine, however, is not applicable in 
this case because there is no evidence of a current right hip 
disability, and the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Service connection for a right hip disability is denied.


REMAND

The Veteran seeks service connection for a right knee condition 
which she believes is related to her service-connected right 
ankle injury.  The Veteran reports that she received treatment 
for her right knee during service and at the same time that she 
was treated for her now service-connected right ankle injury.

Service treatment records show the Veteran received treatment for 
right knee pain on several occasions, though not at the time of 
treatment for a right ankle injury.  The Veteran was seen in 
August 1983 for knee pain and was diagnosed with 
tendonitis/bursitis.  She was also seen in May 1984 with a 
complaint of knee pain without trauma.  The diagnosis at that 
time was possible chondromalacia patella versus overuse.  A June 
1984 separation physical examination noted that the Veteran had 
twisted her right knee two years ago, but a chronic right knee 
condition was not noted on examination report.

At a VA examination conducted in February 2003, a VA examiner 
opined that it would be surprising if the Veteran's current right 
knee complaints were related to her ankle condition.  This 
examiner recommended further workup including a CT scan or MRI.  

VA treatment records show complaints of chronic knee pain and 
instability.  These records also include results from right knee 
clinical studies.  An X-ray performed in July 2003 was normal.  
X-rays performed in December 2003 were also negative; however, 
the clinical impression of a reviewing physician was internal 
derangement, right knee.  X-rays performed in August 2005 were 
normal.  An August 2003 VA treatment note indicated that MRI 
results taken in July 2003 showed early chondromalacia (cartilage 
changes) of the patellofemoral joint space and mild degenerative 
changes (arthritis) of the medial meniscus.  Right knee X-ray 
results in August 2005 were interpreted as normal.  An MRI in 
August 2007 showed no meniscal tears were visible, but mild grade 
III/IV chondromalacia patella involving the medial facet and 
small joint effusion was present.

In August 2009, a VA examiner conducted a physical examination 
with X-rays and determined that there was no clinical evidence of 
a right knee disability.  The VA examiner's conclusion appears to 
have been based only on the current X-ray results.  The Board, 
however, notes that two prior MRIs document degenerative and 
cartilage changes of the right knee which have not been shown 
upon X-ray.  Since the VA examiner failed to discuss the clinical 
relevance of these MRI results, the result is ambiguity in the 
record with regards to the question of whether a current right 
knee disorder is present.  Accordingly, a new VA orthopedic 
examination would be most helpful and should be performed prior 
to the Board's adjudication of this matter.  If a right knee 
disorder is found during the new examination, that examiner 
should be able to opine as to whether there is a relationship 
between the current knee disorder and the knee complaints and 
diagnosis noted in the service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
examination by an appropriate specialist 
regarding her claim of service connection for a 
right knee disorder.  The claims file must be 
made available to, and reviewed by, the 
examiner.  All indicated tests should be 
performed, and all findings reported in detail.  

The examiner is specifically requested to opine 
as to the whether it is at least as likely as 
not (50 percent probability or greater) that 
the Veteran has a current right knee disorder, 
to include chondromalacia, that either: a) 
began during service; b) is otherwise related 
to service; or c) was caused or permanently 
aggravated beyond the natural progression by 
the Veteran's service-connected right ankle 
disability.  A rationale for the opinion must 
be set forth in the report provided.

In doing so, the examiner is also asked to 
discuss the clinical relevance of the July 2003 
(as interpreted in August 2003) and August 2007 
MRI findings.

2.  Thereafter, the RO should readjudicate the 
Veteran's claim.  If the benefit sought remains 
denied, the Veteran and her representative should 
be furnished an SSOC and be afforded the 
opportunity to respond.  The case should then be 
returned to the Board for appellate review, if 
indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


